MEMORANDUM OPINION
No. 04-04-00265-CV
Ruben NOLASCO,
Appellant
v.
Denise Annette Aimon NOLASCO,
Appellee
From the 38th Judicial District Court, Uvalde County, Texas
Trial Court No. 03-03-23,524-CV
Honorable James Simmonds, Judge Presiding
PER CURIAM
Sitting:	Catherine Stone, Justice
		Paul W. Green, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	September 15, 2004
AFFIRMED IN PART AND REVERSED AND REMANDED IN PART
	The parties have filed have filed an agreed motion to affirm the trial court's judgment in part
and reverse and remand the court's judgment in part.  The parties' motion states that the parties have
fully compromised and settled all issues in this appeal.  The motion requests that we affirm the trial
court's judgment as to the parties' divorce and asks us to reverse the court's judgment with regard
to the property award.  The motion further requests that we remand the cause to the trial court for
entry of judgment in accordance with the parties' settlement agreement. (1)  The motion is granted.  See
Tex. R. App. P. 42.1(a)(2); Caballero v. Heart of Tex. Pizza, L.L.C., 70 S.W.3d 180, 181 (Tex.
App.--San Antonio 2001, no pet.).  Accordingly, the judgment of the trial court is affirmed as to the
divorce and reversed as to the property settlement.  The cause is remanded to the trial court for entry
of the agreed judgment.  Costs of this appeal are taxed against the parties who incurred them.
							PER CURIAM
 
 

1. The parties' motion also requests that we dismiss the appeal after we remand the case to the trial court.  We
do not have authority to grant such relief.  See Tex. R. App. P. 43.2.